

116 HR 4135 RH: To direct the Secretary of the Interior to remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia, and for other purposes.
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 525116th CONGRESS2d SessionH. R. 4135[Report No. 116–640]IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 14, 2020Additional sponsors: Ms. Clarke of New York, Mr. Rush, and Mr. LowenthalDecember 14, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 30, 2019A BILLTo direct the Secretary of the Interior to remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia, and for other purposes.1.Removal of Statue of Albert Pike(a)RemovalThe Secretary of the Interior, acting through the Director of the National Park Service, shall remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia under the Joint Resolution Granting permission for the erection of a monument or statue in Washington City, District of Columbia, in honor of the late Albert Pike., approved April 9, 1898 (30 Stat. 737).(b)RelocationThe Secretary of the Interior may donate the statue to a museum or other similar entity, as determined appropriate by the Secretary, to ensure its preservation and interpretation in an indoor setting. The recipient of the statue may not store, display, or exhibit the statue outside.December 14, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed